MEMORANDUM DECISION
                                                                 FILED
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                            Sep 16 2016, 6:54 am

regarded as precedent or cited before any                        CLERK
                                                             Indiana Supreme Court
court except for the purpose of establishing                    Court of Appeals
                                                                  and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Scott King                                               Gregory F. Zoeller
Russell W. Brown, Jr.                                    Attorney General
Scott King Group
Merrillville, Indiana                                    Ian McLean
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Jeremy D. Washington,                                    September 16, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         02A05-1511-CR-2027
        v.                                               Appeal from the Allen Superior
                                                         Court
State of Indiana,                                        The Honorable John F. Surbeck,
Appellee-Plaintiff.                                      Jr., Judge
                                                         Trial Court Cause No.
                                                         02D06-1404-FA-19



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 02A05-1511-CR-2027| September 16, 2016   Page 1 of 23
                                       Statement of the Case
[1]   Jeremy D. Washington appeals his convictions for operating a vehicle while

      intoxicated resulting in death, as a Class C felony; operating a vehicle while

      intoxicated causing serious bodily injury, as a Class D felony; and criminal

      recklessness creating a substantial risk of bodily injury, as a Class D felony,

      following a jury trial. He raises four issues on appeal, which we restate as

      follows:


              1.      Whether the State presented sufficient evidence to rebut
                      Washington’s claimed defense of necessity.


              2.      Whether the trial court abused its discretion in admitting
                      autopsy photographs that showed the victim’s body in an
                      altered condition.


              3.      Whether the trial court abused its discretion when it
                      sentenced him.


              4.      Whether his sentence is inappropriate in light of the nature
                      of the offenses and his character.


[2]   We affirm.


                                 Facts and Procedural History
[3]   During the evening of March 29, 2014, Brian Ybarra, Chad Jackson, and Chris

      Martens went to the Corner Pocket in Fort Wayne where they drank beer, ate,

      socialized, and watched sports on television. Washington and his friends

      Rebecca Ford, Clayton Delong, and Cristen Kolander were also socializing at

      Court of Appeals of Indiana | Memorandum Decision 02A05-1511-CR-2027| September 16, 2016   Page 2 of 23
      the Corner Pocket. Kolander left the bar a little before midnight. Soon after

      that, a verbal altercation started between Washington and Ybarra. Security

      quickly broke up the altercation and asked Washington to leave. As

      Washington was leaving, Ybarra or Martens made a comment about having a

      gun and Washington responded that he also had a gun.


[4]   Washington, Ford, and Delong left the Corner Pocket and got into

      Washington’s vehicle, a white 2011 Infiniti N37, in the parking lot. The three

      companions began discussing plans to go somewhere else when Ford decided

      that she was going to go home, exited the vehicle, and walked away.

      Meanwhile, inside the Corner Pocket, the bar’s management asked Ybarra,

      Jackson, and Martens to pay their bills and leave. While Ybarra was paying his

      bill, he called Chase Baker and asked him to come to the Corner Pocket and

      bring a firearm, but Baker refused.


[5]   Ybarra, Jackson, and Martens then left the Corner Pocket and walked toward

      Ybarra’s white Tahoe SUV that was parked in the lot. As he approached his

      SUV, Ybarra realized that Washington and his friend were in an Infiniti that

      was stopped approximately thirty feet from Ybarra’s SUV. Ybarra entered the

      driver’s side of his SUV while Jackson got into the front passenger seat and

      Martens got into the rear passenger seat. Ybarra backed the SUV out of its

      parking spot, turned so that the front of the SUV faced Washington’s Infiniti,

      and then drove next to the Infiniti toward one of the parking lot exits.

      Meanwhile, inside the Infiniti, Washington asked Delong if he would fight in



      Court of Appeals of Indiana | Memorandum Decision 02A05-1511-CR-2027| September 16, 2016   Page 3 of 23
      the event Ybarra or those with him wanted to fight. Delong declined and asked

      Washington to leave the parking lot.


[6]   As Ybarra pulled up beside the Infiniti, he rolled down his window and, from a

      distance of about two feet, said to Washington, “what the f---’s your problem,

      motherf-----?” Tr. at 567. Washington had rolled down his driver’s side

      window, too. Washington testified that he then saw Ybarra point a silver gun

      toward him and he heard shots. However, Delong only saw Washington get

      out a handgun from the console of his car and point it out of his driver’s side

      window toward the SUV after Ybarra had made a racist comment to

      Washington. Delong then heard several gun shots. Neither Delong nor

      Martens nor Ybarra ever saw any gun other than Washington’s. Washington

      then drove straight past Ybarra’s SUV and exited the parking lot, turning south

      onto St. Joe Road.


[7]   Ybarra put the SUV in motion in the opposite direction from where

      Washington had headed when Jackson shouted, “I’m hit!” Id. at 569. Ybarra

      saw that Jackson had been shot and was bleeding profusely from his neck.

      Jackson, who believed he was dying, shouted to be taken to the hospital.

      Ybarra turned his vehicle around, left the parking lot through the same exit

      Washington had taken, and turned south onto St. Joe Road to drive toward

      Parkview Hospital. Ybarra drove at approximately seventy miles per hour, and

      may have reached a speed close to ninety miles per hour. Ybarra saw

      Washington’s Infiniti at “a distance” as he drove to the hospital. Id. at 574.



      Court of Appeals of Indiana | Memorandum Decision 02A05-1511-CR-2027| September 16, 2016   Page 4 of 23
[8]   Meanwhile, as Washington was driving south on St. Joe Road, he looked in his

      rearview mirror and saw Ybarra’s white SUV behind him. He told Delong,

      “they’re coming up on us real fast.” Id. at 1253. Thinking that Ybarra was

      coming after him and Delong, Washington continued to drive at a high rate of

      speed to get away, and he increased the distance between his car and the SUV.

      Washington was traveling at a speed of 102 to 107 miles per hour by the time

      he approached the intersection of St. Joe Road and Crescent/Stellhorn road.

      The speed limit on St. Joe Road is forty miles per hour, and the speed limit on

      Crescent/Stellhorn road is forty-five miles per hour. The traffic signal directing

      Washington’s line of traffic was red when he approached the intersection, but

      he sped through it.


[9]   As Washington sped toward the intersection, Roger Gilbert, Gary Friedrich,

      and Halley Nellum, a seventeen-year-old sophomore at Bishop Dwenger High

      School, were each approaching the intersection in separate cars traveling east-

      bound along Crescent/Stellhorn Road. Gilbert had a red light and was stopped

      in the far left lane, waiting to turn north onto St. Joe Road. Friedrich, in the

      center lane, and Nellum, in the far right lane, had a green light to proceed

      through the intersection. As Washington approached the intersection, he did

      not apply his brakes and he drove straight through the intersection, barely

      missing Friedrich’s car and crashing into Nellum’s car at 104.86 miles per hour.

      The force from the impact accelerated Nellum’s car to 79.78 miles per hour and

      sent it rolling over several times to the south where it came to rest near a gas

      station.


      Court of Appeals of Indiana | Memorandum Decision 02A05-1511-CR-2027| September 16, 2016   Page 5 of 23
[10]   Indiana-Purdue-Fort Wayne University Police Officer Ricky Weigmann and

       his sergeant had been inside the gas station having coffee when they heard a

       “loud boom” from the intersection. Tr. at 1021. Officer Weigmann exited the

       gas station and saw pieces of vehicles on the roadway. He then notified

       dispatch of the accident and moved his squad car into the intersection to block

       traffic. Officer Weigmann saw Washington exit the Infiniti and use his cell

       phone. Officer Weigmann ran up to Washington and asked if he was all right

       and whether anyone else was in the Infiniti. Washington replied that no one

       else was in the vehicle.


[11]   Officer Weigmann also observed two off-duty medics, who had heard the crash,

       running to the Toyota. Officer Weigmann asked Washington to stay on the

       sidewalk and went over to the Toyota where he saw that the driver’s door had

       been “pushed completely in.” Id. at 1028. Officer Weigmann saw a “female

       with long hair pushed up against the ceiling, with her left leg hanging outside

       the . . . vehicle.” Id. at 1028. He notified dispatch about the girl, looked at the

       Infiniti, and noticed that Washington was still outside the vehicle talking on his

       cell phone. Officer Weigmann saw someone move inside Washington’s vehicle

       and went over to find Delong in the passenger seat. The off-duty medics

       attended to Delong. Officer Weigmann approached Washington and asked

       him to stop talking on his cell phone.


[12]   As he spoke with Washington, Officer Weigmann noted that Washington’s

       demeanor was “calm,” but that Washington’s speech was slurred and that he

       smelled of an alcoholic beverage. Id. at 1036. When Officer Weigmann asked

       Court of Appeals of Indiana | Memorandum Decision 02A05-1511-CR-2027| September 16, 2016   Page 6 of 23
       Washington what had happened, Washington replied “there was a white

       Suburban shooting at me, so I was shooting back.” Id. at 1036. When Officer

       Weigmann asked Washington where his gun was, Washington said it was in

       the Infiniti’s center console. Officer Weigmann looked into the Infiniti and

       found Washington’s Sig Sauer 1911 .45 caliber handgun, which had been

       placed pointing down inside the partly-closed console between the passenger’s

       and driver’s seats. Officer Weigmann took possession of the handgun, noting

       that there was no live round in the gun’s chamber and that the gun’s magazine

       had been removed. Officer Weigmann then spoke to medics at the scene who

       had determined that Nellum had died.


[13]   Ybarra drove his Tahoe SUV through the intersection after the collision had

       occurred. He drove through a green light, and he and Martens saw debris on

       the road and noticed that the collision had involved Washington’s Infiniti.

       They continued to Parkview Hospital, where Jackson was admitted for

       treatment. Hospital security called 9-1-1. When the police arrived at the

       hospital they searched Ybarra and Martens and the hospital trash cans for guns,

       but they found none. Ybarra consented to a search of the Tahoe, but the police

       also found no gun inside that vehicle. At approximately 7:45 on the morning

       after the crash, a Fort Wayne Police Department (“FWPD”) police officer

       drove from Parkview Hospital, north on St. Joe Road, and to the Corner

       Pocket, looking to see if a firearm had been abandoned on the route, but he did

       not see one.




       Court of Appeals of Indiana | Memorandum Decision 02A05-1511-CR-2027| September 16, 2016   Page 7 of 23
[14]   FWPD Officer Christopher Felton responded to the intersection shortly after

       the collision. After speaking with Officer Weigmann, Officer Felton talked

       with Washington, who said, “I was driving down St. Joe from Corner Pocket

       because they were shooting at me.” Tr. at 1055. Officer Felton noticed a

       strong odor of alcohol on Washington’s breath and he noticed that Washington

       was unsteady on his feet and was slurring his words. Later, at approximately

       1:15 a.m. the morning after the crash, when Washington was being examined

       at Parkview Hospital and after his Miranda rights had been explained to him,

       Washington told Officer Felton that he and his friend

               went out to their car in the parking lot, sat for a minute, and then
               left the parking lot, went up to a red light, and when he was
               sitting at a red light, the Hispanic male [Ybarra] pulled up next to
               him at the red light and began firing into his car. . . . He said the
               Hispanic male fired into his car, he fired back at the Hispanic
               male, and they both began driving down St. Joe Road, having a
               gun battle down St. Joe Road, at which point he struck the
               victim[’s] vehicle.


       Id. at 1071-72. Washington told Officer Felton he “floored it . . . [t]o get away

       from this gun battle that he was engaged in.” Id. at 1072.


[15]   About twenty minutes later, at 1:37 a.m., while Washington was still at the

       hospital, his Miranda rights were again explained to him by FWPD Officer

       James Payne. Washington then told Officer Payne that Delong had been in an

       altercation and pushing match with a man at the bar and had been told to leave

       the bar. Washington said that he and Delong were leaving in Washington’s

       Infiniti when he saw a white SUV that “contained the guy that [Delong] had

       Court of Appeals of Indiana | Memorandum Decision 02A05-1511-CR-2027| September 16, 2016   Page 8 of 23
       got into it with.” Id. at 1086. The SUV approached Washington’s vehicle and

       a passenger in the SUV had said “What’s the problem?” Id. at 1087.

       Washington told Officer Payne that Washington had replied, “like whatever[,]”

       and then heard a gunshot. Id. at 1088. Washington told Officer Payne that he

       “felt as though he got shot at, and then [Washington] shot and drove off. Then

       . . . [Washington] pulled out of the parking lot and was driving down the street,

       and the white SUV was following him[,] he thought[,] so he fired a couple of

       times back, and then an accident happened.” Id.


[16]   At approximately 6:00 a.m. that same morning, Washington was again told his

       Miranda rights and agreed to be interviewed by FWPD Detective Nolan Banks

       and FWPD Officer Wilcox. Washington told them that he and Delong were in

       the Infiniti in the bar’s parking lot when a white SUV pulled up near his vehicle:

       “They pointed a gun at us. They fired at us. I fired back. Took off. And when

       I was driving, got in an accident.” State’s Ex. 129 at 8. Washington explained,

       “I didn’t—I actually—when I fired a shot, I didn’t aim at ‘em. I aimed at his

       car . . . I didn’t want to hurt nobody, but I wanted to make somebody back off

       or whatever.” Id. at 10-11. Washington said, “I shot away from them. I didn’t

       shoot them. I kinda shot away.” Id. at 20. He explained that he had directed

       his shots at an angle down toward the back of the SUV for this purpose, and

       that he was firing hollow-point bullets which were “designed to slow down.”

       Id. at 21. He said, “I didn’t, I didn’t want to hurt anybody so I, I coulda shot

       the dude. I coulda hit ‘em, but I was trying to, I wasn’t trying to hit him. I




       Court of Appeals of Indiana | Memorandum Decision 02A05-1511-CR-2027| September 16, 2016   Page 9 of 23
       didn’t want to hurt anybody so I shot the back of their car to make—to instill

       fear in them, to make them go away.” Id. at 22.


[17]   Washington told Detective Banks and Officer Wilcox that, as he drove, he

       removed the magazine from his firearm and tried to load another. Washington

       stated that he was speeding because he was scared and believed that Ybarra was

       chasing after him to harm him and Delong. He stated that he had attempted to

       use his hands-free system to call the police from his car but that he was

       unsuccessful. Forensic examination of a blood sample taken from Washington

       showed that at the time of the crash his blood alcohol was between .09 and .16.


[18]   In the Corner Pocket parking lot, police found two spent cases that had been

       fired from Washington’s .45 caliber handgun. Police also examined Ybarra’s

       SUV and found bullet strikes and shattered windows. They recovered bullet

       fragments from inside the SUV. A vehicle repairman later recovered another

       fired bullet from the SUV’s rear. That bullet had also been fired by

       Washington’s handgun. A bullet core was removed from Jackson’s neck; later

       forensic examination found it was typical of a fired bullet but could not

       positively match it or the other fragments with Washington’s gun.


[19]   Police also searched the Infiniti and recovered four ammunition magazines for

       Washington’s handgun. One magazine was found on the front passenger seat

       loaded with eight rounds of .45 caliber ammunition. A second magazine was

       found on the driver’s side floor board loaded with nine rounds of .45 caliber

       ammunition. A third magazine was also found on the driver’s side floor board


       Court of Appeals of Indiana | Memorandum Decision 02A05-1511-CR-2027| September 16, 2016   Page 10 of 23
       and held two rounds of .45 caliber ammunition. The fourth magazine, loaded

       with eight rounds of .45 caliber ammunition, was found in the Infiniti’s glove

       compartment. Police also found two unfired rounds of .45 caliber ammunition

       on the Infiniti’s front driver seat. A spent case that had been fired in

       Washington’s handgun was recovered from the rear passenger floor behind the

       driver’s seat in the Infiniti. Police found no indication that gunfire had been

       directed at the Infiniti.


[20]   Dr. Pamela Archuletta, a forensic pathologist, later performed an autopsy on

       Nellum’s body. Dr. Archuletta found multiple cuts, abrasions, and bruises

       together with fractures of Nellum’s left lower leg and right wrist, and gross

       deformation to her back. An examination of Nellum’s skull required surgical

       procedures to determine that she had sustained sub-arachnoid and subdural

       hemorrhages from blunt force trauma, and atlanto-occipital dislocation,

       meaning that the ligament that connects the uppermost vertebra with the skull

       had been disarticulated from her spine, damaging her spinal cord and very

       quickly affecting her respiratory and circulatory systems. A surgical

       examination of Nellum’s chest showed that she had sustained a lacerated aorta

       during the collision as well as internal injuries to her liver, spleen, ribs, and

       lungs. Dr. Archuletta’s conclusion was that Nellum had died from multiple

       blunt force injuries due to the collision.


[21]   The State charged Washington with: attempted murders of Jackson (Count I),

       Ybarra (Count II), and Martens (Count III); aggravated battery of Jackson

       (Count IV); reckless homicide regarding Nellum’s death (Count V); operating a

       Court of Appeals of Indiana | Memorandum Decision 02A05-1511-CR-2027| September 16, 2016   Page 11 of 23
       vehicle while intoxicated resulting in Nellum’s death (Count VI); operating a

       vehicle while intoxicated causing serious bodily injury to Delong (Count VII);

       murder of Nellum (Count VIII); criminal recklessness creating a substantial risk

       of bodily injury to Friedrich (Count IX) and Joanne Whitham, the passenger in

       Gilbert’s vehicle (Count X); and criminal recklessness creating a substantial risk

       of bodily injury to Gilbert (Count XI).


[22]   During his jury trial, Washington objected to the admission of any photographs

       taken during Dr. Archuletta’s autopsy, stating that he would stipulate to the

       cause of Nellum’s death and therefore the photographs were unnecessary and

       would be more prejudicial than probative. Dr. Archuletta had testified that the

       photographs at issue were necessary to adequately explain her testimony to the

       jury, and the trial court overruled Washington’s objection.


[23]   The jury found Washington not guilty of Counts I through IV, Count VIII,

       Count X, and Count XI. The jury found him guilty of Count V, reckless

       homicide regarding Nellum’s death; Count VI, operating a vehicle while

       intoxicated resulting in Nellum’s death; Count VII, operating a motor vehicle

       while intoxicated causing serious bodily injury to Delong; and Count IX,

       criminal recklessness creating a substantial risk of bodily injury to Friedrich.

       The trial court did not enter judgment of conviction on Count V but merged it

       with Count VI. The court entered judgment of conviction on Count VI and a

       sentence of six years executed within the Department of Correction (“DOC”),

       with two years suspended to probation. On Counts VII and IX, the trial court

       imposed one and one-half years for each count, to be served consecutively.

       Court of Appeals of Indiana | Memorandum Decision 02A05-1511-CR-2027| September 16, 2016   Page 12 of 23
       Thus, the court imposed an aggregate sentence of nine-and-one-half years in the

       DOC, with two years suspended to probation. This appeal ensued.


                                      Discussion and Decision
                                 Issue One: Sufficiency of the Evidence

[24]   Washington challenges the sufficiency of the evidence to support any of his

       three convictions. However, he does not contest that he sped through a red

       traffic light and collided with Nellum’s vehicle, causing her death, nor does he

       contest that his actions caused injury or risk of injury to Delong and Friedrich.

       Rather, he maintains that he took those actions out of manifest necessity and

       that the State failed to provide sufficient evidence to rebut his defense of

       necessity.


[25]   In order to prevail on a defense of necessity, a defendant must show:


               (1) the act charged as criminal must have been done to prevent a
               significant evil; (2) there must have been no adequate alternative
               to the commission of the act; (3) the harm caused by the act must
               not be disproportionate to the harm avoided; (4) the accused
               must entertain a good-faith belief that his act was necessary to
               prevent greater harm; (5) such belief must be objectively
               reasonable under all the circumstances; and (6) the accused must
               not have substantially contributed to the creation of the
               emergency.


       Patton v. State, 760 N.E.2d 672, 675 (Ind. Ct. App. 2002) (citing Toops v. State,

       643 N.E.2d 387, 390 (Ind. Ct. App. 1994)). In order to negate a claim of

       necessity,


       Court of Appeals of Indiana | Memorandum Decision 02A05-1511-CR-2027| September 16, 2016   Page 13 of 23
               the State must disprove at least one element of the defense
               beyond a reasonable doubt. The State may refute a claim of the
               defense of necessity by direct rebuttal, or by relying upon the
               sufficiency of the evidence in its case-in-chief. The decision
               whether a claim of necessity has been disproved is entrusted to
               the fact-finder. Where a defendant is convicted despite his claim
               of necessity, this court will reverse the conviction only if no
               reasonable person could say that the defense was negated by the
               State beyond a reasonable doubt.


       Dozier v. State, 709 N.E.2d 27, 29 (Ind. Ct. App. 1999) (citations omitted).


[26]   When reviewing whether the State presented sufficient evidence to negate a

       defendant’s claim of necessity, we apply the same standard of review used for

       all sufficiency of the evidence questions. Id. at 30. We neither reweigh the

       evidence nor assess the credibility of the witnesses. See, e.g., Jackson v. State, 925
N.E.2d 369, 375 (Ind. 2010). We consider only the probative evidence and

       reasonable inferences therefrom that support the conviction, Gorman v. State,

       968 N.E.2d 845, 847 (Ind. Ct. App. 2012), trans. denied, and we “consider

       conflicting evidence most favorably to the trial court’s ruling,” Wright v. State,

       828 N.E.2d 346, 352 (Ind. 2005). We will affirm if the probative evidence and

       reasonable inferences drawn from that evidence “could have allowed a

       reasonable trier of fact to find the defendant guilty beyond a reasonable doubt.”

       Jackson, 925 N.E.2d at 375.


[27]   Even assuming for the sake of argument that Washington had shown the

       existence of all six factors required for the defense of necessity, the State



       Court of Appeals of Indiana | Memorandum Decision 02A05-1511-CR-2027| September 16, 2016   Page 14 of 23
       presented sufficient evidence to negate not just one, but each of those factors.1

       The State presented sufficient evidence that no one had shot at Washington but,

       rather, Washington had shot at Ybarra’s vehicle before fleeing. Delong, the

       passenger in Washington’s vehicle, testified that he never saw Ybarra or anyone

       other than Washington shooting a gun, either in the parking lot or anywhere

       else. Martens, a passenger in Ybarra’s vehicle, also testified that he saw only

       Washington shooting a gun in the parking lot, and that no one in Ybarra’s

       vehicle had a gun. Moreover, the police found evidence in the parking lot and

       Washington’s vehicle which showed that Washington’s gun had been fired in

       the parking lot at Ybarra’s vehicle. Yet, the police found no evidence that

       Ybarra or anyone in his vehicle ever had a gun, and they found no evidence

       that anyone had shot a gun at Washington’s vehicle. Moreover, Washington

       himself gave inconsistent accounts of the events of that evening, at one point

       claiming the gun-fire started when Ybarra shot at him at a red light on St. Joe

       Road, and at other points stating the gun-fire started when Ybarra shot at him

       in the parking lot.


[28]   This was sufficient evidence from which the jury could reasonably infer that no

       one ever shot at Washington and therefore: (1) he was not acting to prevent the

       “significant evil” of being shot by Ybarra or his companions; (2) he had




       1
         Washington contends that his guilty verdicts should be reversed because they are inconsistent with the not
       guilty verdicts. However, jury verdicts in criminal cases are not subject to appellate review on the grounds
       they are inconsistent, contradictory, or irreconcilable. Beattie v. State, 924 N.E.2d 643, 649 (Ind. 2010). Nor
       does an acquittal on one count indicate a jury’s conclusions about other counts. Id. at 648-49.

       Court of Appeals of Indiana | Memorandum Decision 02A05-1511-CR-2027| September 16, 2016          Page 15 of 23
       adequate alternatives to speeding through a red light; (3) the harm he caused

       was disproportionate to the harm avoided; (4) he did not believe in good faith

       that his actions were necessary to prevent a greater harm; (5) any such belief

       would not have been objectively reasonable under all circumstances; and (6) he

       substantially contributed to the creation of the emergency, to the extent one

       existed. Patton, 760 N.E.2d at 675. The State presented sufficient evidence to

       sustain Washington’s convictions and negate his claimed defense of necessity.


                           Issue Two: Admission of Autopsy Photographs

[29]   Washington contends that the trial court erred in admitting autopsy

       photographs of Nellum. Specifically, he alleges that State’s Exhibits 96 and 97

       should not have been admitted because their probative value was substantially

       outweighed by the danger of unfair prejudice.


               Because the admission and exclusion of evidence falls within the
               sound discretion of the trial court, this Court reviews the
               admission of photographic evidence only for abuse of discretion.
               Byers v. State, 709 N.E.2d 1024, 1028 (Ind. 1999); Amburgey v.
               State, 696 N.E.2d 44, 45 (Ind. 1998). Relevant evidence,
               including photographs, may be excluded only if its probative
               value is substantially outweighed by the danger of unfair
               prejudice. Ind. Evidence Rule 403; Byers, 709 N.E.2d at 1028.
               “Even gory and revolting photographs may be admissible as long
               as they are relevant to some material issue or show scenes that a
               witness could describe orally.” Amburgey, 696 N.E.2d at 45; see
               also Byers, 709 N.E.2d at 1028. Photographs, even those
               gruesome in nature, are admissible if they act as interpretative
               aids for the jury and have strong probative value. Spencer v. State,
               703 N.E.2d 1053, 1057 (Ind. 1999); Robinson v. State, 693 N.E.2d
548, 553 (Ind. 1998).

       Court of Appeals of Indiana | Memorandum Decision 02A05-1511-CR-2027| September 16, 2016   Page 16 of 23
       Swingley v. State, 739 N.E.2d 132, 133 (Ind. 2000). Autopsy photos are

       generally inadmissible if they show the body in an altered condition unless the

       alteration of the body is necessary to demonstrate the testimony being given.

       Corbett v. State, 764 N.E.2d 622, 627 (Ind. 2002).


[30]   Here, State’s Exhibits 96 and 97 showed Nellum’s body in a surgically altered

       state, but, according to Dr. Archuletta, the photographs were necessary to

       demonstrate her testimony about the nature of the injuries and the cause of

       death. Dr. Archuletta’s testimony about those photographs established, in

       addition to other facts, that Nellum’s injuries were not survivable and that the

       collision, and no other intervening cause, caused her death. Thus, although the

       autopsy photographs were surgically altered, that alteration was necessary to

       determine and testify about the extent, nature and cause of Nellum’s injuries.

       See Corbet, 764 N.E.2d at 627. Therefore, the probative value of the

       photographs was not substantially outweighed by unfair prejudice, and the trial

       court did not abuse its discretion in admitting them. 2


[31]   Still, Washington maintains that the probative value of the photographs was

       minimal because he was willing to “stipulate to the cause of death.”

       Appellant’s Br. at 16. However, even assuming Washington means he would




       2
         We note that, even if it had been error to admit the photographs in State’s Exhibits 96 and 97, such error
       would have been harmless as the remaining evidence was sufficient to support the convictions. See, e.g.,
       Jackson v. State, 973 N.E.2d 1123, 1129-30 (Ind. Ct. App. 2012) (“If a conviction is supported by substantial
       independent evidence of guilt which satisfies the reviewing court that there is no substantial likelihood the
       challenged evidence contributed to the conviction, the error is harmless.”), trans. denied.

       Court of Appeals of Indiana | Memorandum Decision 02A05-1511-CR-2027| September 16, 2016          Page 17 of 23
       have stipulated that he caused Nellum’s death by crashing into her car after

       running a red light at a high rate of speed,3 such a stipulation still would not

       affect the trial court’s consideration of the admissibility of the photographs.


                 [T]here is no rule limiting the facts in issue when one party
                 unilaterally concedes or offers to stipulate that a fact be taken as
                 proved. [Butler v. State, 647 ne2d 631,] 633 [(Ind. 1995)].
                 Instead, . . . [i]n a homicide case, the identity of the alleged
                 victim and the assailant, the injury to the alleged victim and its
                 source, the death of the alleged victim and its cause, and the
                 physical surroundings in which the injury and death occurred,
                 would all be facts of consequence in the determination of guilt of
                 the accused. Id.


       Halliburton v. State, 1 N.E.2d 670, 677 (Ind. 2013) (quotations omitted); see also

       Perigo v. State, 541 N.E.2d 936, 940 (Ind. 1989) (“An offer to stipulate does not

       affect the trial court’s consideration of the admissibility of evidence.”).

       Accordingly, Washington cannot demonstrate reversible error on this issue.


                              Issue Three: Abuse of Discretion in Sentencing

[32]   Washington asserts that the trial court’s sentencing statement was insufficient

       because it failed to provide the reasons for the sentence. When a sentence is

       within the statutory range, as it was here,4 we review it for an abuse of

       discretion. “An abuse of discretion occurs if the decision is ‘clearly against the




       3
           Washington does not say to exactly what cause he would stipulate as the cause of death.
       4
        The advisory sentence for a Class C felony is four years, and the maximum sentence is eight years. Ind.
       Code § 35-50-2-6(a) (2014).

       Court of Appeals of Indiana | Memorandum Decision 02A05-1511-CR-2027| September 16, 2016      Page 18 of 23
       logic and effect of the facts and circumstances before the court, or the

       reasonable, probable, and actual deductions to be drawn therefrom.’” K.S. v.

       State, 849 N.E.2d 538, 544 (Ind. 2006) (quoting In re L.J.M., 473 N.E.2d 637,

       640 (Ind. Ct. App. 1985)).


[33]   Trial courts imposing felony sentences must make statements which may be

       oral, written, or both, Gleason v. State, 965 N.E.2d 702, 711 (Ind. Ct. App.

       2012), and which include a reasonably detailed recitation of the trial court’s

       reasons for imposing a particular sentence, Anglemyer v. State, 868 N.E.2d 482,

       490 (Ind. 2007). “This necessarily requires a statement of facts, in some detail,

       which are peculiar to the particular defendant and the crime, as opposed to

       general impressions or conclusions.” Anglemyer, 868 N.E.2d at 490. And,

       while the trial court is not required to consider aggravating and mitigating

       factors, if its recitation of its reasons for the sentence includes such factors, the

       trial court “must identify all significant mitigating and aggravating

       circumstances and explain why each circumstance has been determined to be

       mitigating or aggravating.” Id.


[34]   Here, in its oral sentencing statement,5 the trial court specifically noted that it

       had considered “each and every” aggravating and mitigating circumstance set

       out by each party, but that it did not “necessarily place the same weight [on]




       5
         In the written judgment of conviction, the trial court left blank the section identifying the mitigating and
       aggravating circumstances. App. Vol. IV at 2. However, a trial court’s consideration of the mitigating and
       aggravating factors “may be evidenced in either the written order or in an oral sentencing statement.”
       Anderson v. State, 989 N.E.2d 823, 826 (Ind. Ct. App. 2013) (citing Gleason, 965 N.E.2d at 711), trans. denied.

       Court of Appeals of Indiana | Memorandum Decision 02A05-1511-CR-2027| September 16, 2016           Page 19 of 23
       each of them.” Sent. Tr. at 68. The trial court then noted some specific factors 6

       that influenced its sentencing, namely, the “significant impact on the entire

       community” from Nellum’s death, the suffering and substantial hardship and

       loss to the families involved, and the seriousness of the offenses. Id. at 67. The

       court stated that these were the reasons it was adding two years, suspended, and

       two years of probation to the advisory sentence of four years. The trial court’s

       oral sentencing statement provided sufficient detail of its reasons for its

       sentence.


                                 Issue Four: Inappropriateness of Sentence

[35]   Finally, Washington contends that his sentence is inappropriate in light of the

       nature of the offenses and his character. Article 7, Sections 4 and 6 of the

       Indiana Constitution “authorize[] independent appellate review and revision of

       a sentence imposed by the trial court.” Roush v. State, 875 N.E.2d 801, 812

       (Ind. Ct. App. 2007) (alteration original). This appellate authority is

       implemented through Indiana Appellate Rule 7(B). Id. Revision of a sentence

       under Rule 7(B) requires the appellant to demonstrate that his sentence is

       inappropriate in light of the nature of his offenses and his character. See Ind.

       Appellate Rule 7(B); Rutherford v. State, 866 N.E.2d 867, 873 (Ind. Ct. App.

       2007). We assess the trial court’s recognition or non-recognition of aggravators

       and mitigators as an initial guide to determining whether the sentence imposed




       6
         A trial court is not required to use the exact words “aggravator” or “mitigator” in its sentencing statement.
       Lewis v. State, 31 N.E.3d 539, 543 n.7 (Ind. Ct. App. 2015).

       Court of Appeals of Indiana | Memorandum Decision 02A05-1511-CR-2027| September 16, 2016          Page 20 of 23
       was inappropriate. Gibson v. State, 856 N.E.2d 142, 147 (Ind. Ct. App. 2006).

       However, “a defendant must persuade the appellate court that his or her

       sentence has met th[e] inappropriateness standard of review.” Roush, 875
N.E.2d at 812 (alteration original).


[36]   Indiana’s flexible sentencing scheme allows trial courts to tailor an appropriate

       sentence to the circumstances presented, and the trial court’s judgment “should

       receive considerable deference.” Cardwell v. State, 895 N.E.2d 1219, 1222, 1224

       (Ind. 2008). The principal role of appellate review is to attempt to “leaven the

       outliers.” Id. at 1225. Whether we regard a sentence as inappropriate at the

       end of the day turns on “our sense of the culpability of the defendant, the

       severity of the crime, the damage done to others, and myriad other facts that

       come to light in a given case.” Id. at 1224. The question is not whether another

       sentence is more appropriate, but rather whether the sentence imposed is

       inappropriate. King v. State, 894 N.E.2d 265, 268 (Ind. Ct. App. 2008).

       Deference to the trial court “prevail[s] unless overcome by compelling evidence

       portraying in a positive light the nature of the offense (such as accompanied by

       restraint, regard, and lack of brutality) and the defendant’s character (such as

       substantial virtuous traits or persistent examples of good character).” Stephenson

       v. State, 29 N.E.3d 111, 122 (Ind. 2015).


[37]   Washington does not assert that his offenses were not serious or that the

       consequences were not severe. Rather, he contends that the serious and severe

       nature of the offenses “was significantly diminished by the grave peril he

       faced.” Appellant’s Br. at 18. However, as we have already noted, the

       Court of Appeals of Indiana | Memorandum Decision 02A05-1511-CR-2027| September 16, 2016   Page 21 of 23
       evidence sufficiently established that no one shot at Washington; therefore, to

       the extent he actually believed that he was in danger, that belief was

       unreasonable and certainly did not “diminish” the seriousness of his illegal

       actions that resulted in the death of a young woman and injury and risk of

       injury to others. Moreover, any exigency that did exist was Washington’s own

       creation. And Washington showed no restraint or regard for human life when

       he sped through a red light at 104 miles per hour while intoxicated. His

       sentence was not inappropriate in light of the nature of the offenses.


[38]   Washington also maintains that the sentence is inappropriate in light of his

       good character. Specifically, he points to evidence that he was a good husband

       and father, that he was gainfully employed, that he had no criminal history,

       that he showed remorse for his actions, and that the trial court acknowledged

       that he “was not a bad guy.” Sent. Tr. at 67. However, as noted above, the

       trial court considered “each and every” aggravating and mitigating

       circumstance set out by each party, although it did not “necessarily place the

       same weight [on] each of them.” Id. at 68. The circumstances the trial court

       considered included the “seriousness of the crimes,” Id. at 47; the

       “extraordinary impact,” (i.e., hitting Nellum’s car at 104 miles per hour), which

       caused “extraordinary injuries” and death, Id. at 48; the “significant substantial

       loss and hardship” suffered by the families involved, Id. at 67; and the

       “significant impact on the entire community” from a local high school girl’s

       tragic death, Id. Although the trial court did note that Washington is not a

       “bad guy,” it stated that issuing a “purely suspended sentence would depreciate


       Court of Appeals of Indiana | Memorandum Decision 02A05-1511-CR-2027| September 16, 2016   Page 22 of 23
       the seriousness of this offense.” Id. Clearly, the trial court believed that the

       aggravating factors outweighed the mitigating factors such that an enhancement

       of two years, suspended, and two years of probation was warranted. We

       cannot say that Washington’s sentence is inappropriate in light of the nature of

       the offenses and his character.


                                                 Conclusion
[39]   The State presented sufficient evidence to support Washington’s convictions

       and negate his claimed defense of necessity. And the trial court did not abuse

       its discretion in admitting State’s Exhibits 96 and 97, which were autopsy

       photographs with probative value that was not outweighed by unfair prejudice.

       Finally, the sentencing statement is sufficient and Washington’s sentence is not

       inappropriate. Thus, we affirm Washington’s convictions and sentence.


[40]   Affirmed.


       Vaidik, C.J., and Baker, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 02A05-1511-CR-2027| September 16, 2016   Page 23 of 23